Examiner' s Reasons for Allowance
The closest art of record is Deardorf (US3232569), Brown (US3544049), McDonald (US4848452), Oakes (US9958217), and Prestel (US10077677). 
	Regarding claim 1, Deardorf (Fig. 2), Brown (Fig. 2), Oakes (Fig. 4), and Prestel (Fig. 2) teaches clamping components for tubes, however, fail to teach the L-shaped and J-shaped clamping components as presently claimed.   
Regarding claim 16, Brown teaches a clamping component (Fig. 4) for multiple tubes, however, fails to teach the L-shaped and J-shaped clamping components as presently claimed.   
Thus, Deardorf (US3232569), Brown (US3544049), McDonald (US4848452), Oakes (US9958217), and Prestel (US10077677) alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763